Case 1:17-cr-00630-ER Document 126 Filed 09/25/19 Page 1 of 2

 

 

 

USDC SDNY:
DOCUMENT
ELECTRONICALLY FILED
DOC# .
UNITED STATES DISTRICT COURT - DATE FILED: —“Al2s] (Ga
SOUTHERN DISTRICT OF NEW YORK
oan mm mm mmm mm mmm x
UNITED STATES OF AMERICA ORDER TO SHOW CAUSE
- Vv. -
17 Cr. 630 (ER)
RUJA IGNATOVA, et al.
Defendants.
em meme ek thet tht ttl x

Upon the sealed application of the United States of America dated September 23, 2019, IT

IS HEREBY ORDERED that, in connection with the above-captioned case, no later than ten days

from the entry of this Order, the entities and individuals set forth below (collectively, the “Affected

Parties”) are directed to show cause why the Court should not enter an Order finding that any

privilege the Affected Parties may have in the following communications with counsel (the

“Subject Communications”) do not fall within the crime-fraud exception to the attorney-client
privilege, or have not otherwise been waived for failure to assert or defend such privilege:

1. Communications between OneCoin Ltd., OnePayments Ltd., OneNetwork

Services Ltd., OneAcademy, OneLife, and RavenR Capital Limited, and attorneys for those

entities; and

2. Communications between Ruja Ignatova, Frank Ricketts, Manon

Hubenthal, Irina Dilkinska, International Marketing Services GmBH, International Marketing

Services Singapore Pte, International Marketing Strategies Ltd., and B&N Consult EOOD, and

attorneys for those individuals and entities, regarding OneCoin-related financial transactions and

the continued operation of the OneCoin scheme.

 
Case 1:17-cr-00630-ER Document 126 Filed 09/25/19 Page 2 of 2

IT IS FURTHER ORDERED that the Court’s sealed Order dated July 23, 2019, addressing
the application of the crime-fraud exception to certain materials in this case, is hereby unsealed for
public docketing.

IT IS FURTHER ORDERED that notice of this Order to the Affected Parties who may be
in a position to assert a privilege in the Subject Communications shall be deemed effected upon:

1. Publication by the Government of this Order by through the issuance of a
press release referencing and attaching this Order, in a manner that will allow the Affected Parties
to find the Order on the Internet; and

2. To the extent consistent with international law, service of the Order upon
the Affected Parties by email, where the particular Affected Party has a known and operational
email address.

Dated: New York, New York
SeptemberZ> , 2019

SO ORDERED:

HONORABLE EDGARDO RAMOS
UNITED STATES DISTRICT JUDGE

 

 

 
